Citation Nr: 1728503	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of from August 2009 and November 2009 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing is in the Veteran's file. 

In July 2014 and September 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Of note, in February 2015, the RO issued a rating decision granting service connection for right knee limitation of flexion (characterized as right knee degenerative joint disease), and assigned a separate 10 percent disability rating.  The Board found this matter to be part-and-parcel of the increased rating claim on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected right knee instability and his service-connected degenerative joint disease of the right knee.


In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Upon remand from the Board in September 2016, a VA examination was conducted that same month.  That VA examination included evaluation of the knee joint.  However, closer inspection of the report of examination shows that it does not include all the required testing pursuant to § 4.59 and Correia which was requested on remand.  The examination was conducted using the version of the Disability Benefits Questionnaire that did not include any section for recording ranges of motion on active or passive testing.  Thus, the September 2016 VA examination does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to evaluate the severity of his service-connected right knee disabilities, to include the required testing pursuant to the holding in Correia.

The examiner should provide an assessment of the current nature of the Veteran's right knee disabilities.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

